Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Detailed Action
This action is in reply to the response filed on 06/22/2022..
Claims 3, 11, 19 were canceled.
Claims 1, 5, 9, 13, and 17 were amended by the Examiner’s Amendment below.  
The Examiner has also made amendments by cancelling claims 21, 22, and 23 and has added new claims 24, 25, and 26.
Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 20, 24, 25, and 26 are currently pending and have been allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In the Title:
A Method, System, and Non-Transitory Computer Readable Medium for an 	Artificial Intelligence Based Room Assignment Optimization System

In addition, authorization for the following Examiner’s amendments to the claims was given in an interview with Barry Goldsmith on 07/15/2022.

In the Claims:
1.  (Currently Amended) A method of optimized room assignments for a hotel, the method comprising:
receiving a plurality of hard constraints and soft constraints;
receiving reservation preferences and room features;
performing optimization, the optimization comprising:
determining a guest satisfaction assignment cost based on the reservation preferences and room features;
determining an operational efficiency assignment cost comprising room utilization, gap utilization and room upgrade costs;
generating a weighted cost matrix based on the guest satisfaction assignment cost and the operational efficiency assignment cost, the generating the weighted cost matrix comprising, for each of a plurality of reservation-room pairs, combining the corresponding guest satisfaction assignment cost and the corresponding operational efficiency assignment cost with objective weights;
generating preliminary room assignments based on the weighted cost matrix; 
when the preliminary room assignments are feasible, the preliminary room assignments are the optimized room assignments comprising a feasible selection of elements of the matrix;
when the preliminary room assignments are infeasible, relaxing one or more constraints and repeating the performing optimization until the preliminary room assignments are feasible, the optimization comprising solving a multi-commodity network flow problem with Boolean variables; and 
further comprising generating a control signal that corresponds to the preliminary room assignments and, in response to the control signal, automatically electronically programming one or more room keys that correspond to the preliminary room assignments.


5.  (Currently Amended) The method of claim 1, the optimization comprising:
relaxing double-booking constraints and setting double-booking room daily penalties to zero;
for each day of a planning horizon, relaxing double-booking constraints and solving a room assignment problem for the day using room daily penalties and Lagrangean relaxation;
when there is double booking, updating the room daily penalties based on a level of the double-booking and repeating, 

9.  (Currently Amended) A non-transitory computer readable medium having instructions stored thereon that, when executed by one or more processors, cause the processors to optimize room assignments for a hotel, the optimizing comprising:
receiving a plurality of hard constraints and soft constraints;
receiving reservation preferences and room features;
performing optimization, the optimization comprising:
determining a guest satisfaction assignment cost based on the reservation preferences and room features comprising room utilization, gap utilization and room upgrade costs;
determining an operational efficiency assignment cost;
generating a weighted cost matrix based on the guest satisfaction assignment cost and the operational efficiency assignment cost, the generating the weighted cost matrix comprising, for each of a plurality of reservation-room pairs, combining the corresponding guest satisfaction assignment cost and the corresponding operational efficiency assignment cost with objective weights;
generating preliminary room assignments based on the weighted cost matrix; 
when the preliminary room assignments are feasible, the preliminary room assignments are the optimized room assignments comprising a feasible selection of elements of the matrix;
when the preliminary room assignments are infeasible, relaxing one or more constraints and repeating the performing optimization until the preliminary room assignments are feasible, the optimization comprising solving a multi-commodity network flow problem with Boolean variables; and 
further comprising generating a control signal that corresponds to the preliminary room assignments and, in response to the control signal, automatically electronically programming one or more room keys that correspond to the preliminary room assignments.

13.  (Currently Amended) The computer readable medium of claim 9, the optimization comprising:
relaxing double-booking constraints and setting double-booking room daily penalties to zero;
for each day of a planning horizon, relaxing double-booking constraints and solving a room assignment problem for the day using room daily penalties and Lagrangean relaxation;
when there is double booking, updating the room daily penalties based on a level of the double-booking and repeating, 


17.  (Currently Amended) A hotel room reservation system comprising:
one or more processors coupled to stored instructions; and 
a database storing reservation preferences and room features;
the processors configured to receive a plurality of hard constraints and soft constraints and implement an room optimization module that is configured to perform optimization comprising:
determine a guest satisfaction assignment cost based on the reservation preferences and room features comprising room utilization, gap utilization and room upgrade costs;
determine an operational efficiency assignment cost;
generate a weighted cost matrix based on the guest satisfaction assignment cost and the operational efficiency assignment cost, the generate the weighted cost matrix comprising, for each of a plurality of reservation-room pairs, combining the corresponding guest satisfaction assignment cost and the corresponding operational efficiency assignment cost with objective weights;
generate preliminary room assignments based on the weighted cost matrix; 
wherein, when the preliminary room assignments are feasible, the preliminary room assignments are the optimized room assignments comprising a feasible selection of elements of the matrix; 
wherein, when the preliminary room assignments are infeasible, the processors are configured to relax one or more constraints and repeat the perform optimization until the preliminary room assignments are feasible, the optimization comprising solving a multi-commodity network flow problem with Boolean variables; and 
further comprising generating a control signal that corresponds to the preliminary room assignments and, in response to the control signal, automatically electronically programming one or more room keys that correspond to the preliminary room assignments.

	21. (Canceled)
	22. (Canceled)
	23. (Canceled)


24. (New) The system of claim 17, the optimization further comprising:
relaxing double-booking constraints and setting double-booking room daily penalties to zero;
for each day of a planning horizon, relaxing double-booking constraints and solving a room assignment problem for the day using room daily penalties and Lagrangean relaxation;
when there is double booking, updating the room daily penalties based on a level of the double-booking and repeating, for each day of the planning horizon, relaxing double-booking constraints and solving the room assignment problem for the day using room daily penalties and Lagrangean relaxation.

25. (New) The system of claim 17, the optimization further comprising:
performing pre-optimization analysis comprising performing linear regression to generate viable room substitution and creating a market group hierarchy and estimate reservation importance.

26. (New) The system of claim 17, wherein the generating preliminary room assignments based on the weighed cost matrix comprises a Hungarian algorithm heuristic to solve an assignment problem comprising an integer programming formulation utilizing the guest satisfaction assignment cost and the operational efficiency assignment cost as constraints. 

	

REASONS FOR ALLOWANCE
The Examiner’s amendments to the claims have overcome the previous § 101 rejection because although the claims still recite the same abstract idea within the enumerated grouping of certain methods of organizing human activity, including commercial and legal interactions, the present claims nonetheless integrate any abstract idea into a practical application.  By adding additional limitations that more positively recite the physical aspects of the invention, to include generating a control signal that corresponds to a preliminary room assignment and programming one or more room keys that correspond to the preliminary room assignment in independent claims 1, 9, and 17, the claims are now integrated into a practical application and are not directed to an abstract idea.  Furthermore, the limitations are indicative of integration into a practical application because they use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and 2019 PEG.   The § 101 rejections of claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 20 has therefore been withdrawn.  In addition, newly added claims 24, 25, and 26 are also eligible due to their dependency on claim 17 and the reasoning listed above.
Prior Art:
Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 20, 24, 25, and 26 are novel/non-obvious.  
For the Novel/Non-Obvious discussion, see the Novel/Non-Obvious discussion section listed in the Final Rejection Office Action posted on 03/22/2022.  
In addition, claims 24, 25, and 26 are novel/non-obvious because of their dependency on claim 17.  
Related literature includes “The antecedents of customer satisfaction and dissatisfaction toward various types of hotels: A text mining approach”, Xun Xu, 2016.  This article discusses analyzing hotel amenities, attributes, and quality, in combination with customer satisfaction and facility costs.  In addition, Rajiv Banker, in “Association of Nonfinancial Performance Measures with the Financial Performance of a Lodging Chain” discusses the connection between customer satisfaction and revenue in the hotel industry.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625